Citation Nr: 0102137	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-07 314	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
tendonitis of the left knee.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for eosinophilia.

7.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1989 to December 1996.

2.  On December 12, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to all the issues listed on the title page have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2000).

In a December 2000 VA Form 21-4138, Statement in Support of 
Claim, which was received by the Board on December 12, 2000, 
the veteran requested that his appeal be withdrawn.  This was 
received prior to the promulgation of a Board decision in the 
appeal.  Due to the veteran's withdrawal of his claims on 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




		
Deborah W. Singleton
	Member, Board of Veterans' Appeals


 



